Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 1 of 12 PageID 4086




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


      UMG RECORDINGS, INC., et al.,

            Plaintiffs,

      v.                                                 Case No. 8:19-cv-00710-MSS-TGW

      BRIGHT HOUSE NETWORKS, LLC,

            Defendant.


     PLAINTIFFS’ MOTION FOR CERTIFICATION FOR INTERLOCUTORY APPEAL
        PURSUANT TO 28 U.S.C. 1292(b) OF THE COURT’S ORDER DISMISSING
                 PLAINTIFFS’ CLAIM FOR VICARIOUS LIABILITY

            Plaintiffs respectfully move pursuant to 28 U.S.C. § 1292(b) to certify for interlocutory

     appeal this Court’s July 8, 2020 Opinion & Order (Dkt. 142) (“Order”), which granted

     Defendant’s motion to dismiss Plaintiffs’ vicarious liability claim against Bright House

     Networks, LLC (“BHN”). Prompt appellate review of the Court’s Order is warranted to

     resolve the following controlling question of law, as to which there are “substantial grounds

     for difference of opinion” and whose immediate “resolution may well substantially reduce the

     amount of litigation necessary on remand,” McFarlin v. Conseco Servs., LLC, 381 F.3d 1251,

     1264 (11th Cir. 2004):

                    Whether a plaintiff asserting a claim for vicarious liability for
                    copyright infringement must plead and prove that the
                    availability of infringing material was the “primary” draw of
                    infringers to the defendant’s service.

            In particular, appellate review will promote judicial efficiency by eliminating the

     potential need for a second trial over the same conduct that is already the subject of Plaintiffs’


                                                     1
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 2 of 12 PageID 4087




     contributory liability claim. The efficiencies are magnified in a major case like this one, which

     involves a large number of parties, and the trial of which is likely to span several weeks.

     Plaintiffs therefore respectfully request that this Court certify the order for appellate review

     pursuant to section 1292(b).

                                            BACKGROUND

            Plaintiffs initiated this lawsuit on March 22, 2019, alleging that BHN is liable for

     copyright infringement based on its failure to address rampant, repeat infringements of

     Plaintiffs’ copyrighted works occurring on its network for which BHN was repeatedly and

     systematically put on notice.      The Amended Complaint alleges two separate counts:

     contributory copyright infringement and vicarious liability. Dkt. 94 ¶¶ 90–107. Both claims

     are based on Plaintiffs’ allegations that, between 2012 and 2016, BHN enabled and tolerated

     its subscribers’ consistent pattern of copyright infringement—despite receiving over one

     hundred thousand notices detailing specific acts of infringement by specific subscribers.

     Rather than take meaningful action to stop the ongoing infringement, BHN looked the other

     way, so it could continue to reap millions of dollars of profits from subscribers who used its

     services to illegally copy and distribute Plaintiffs’ copyrighted works.

            With respect to their vicarious liability count, Plaintiffs alleged that BHN was liable

     for its subscribers’ infringement because it had “the legal and practical right and ability to

     supervise and control the infringing activities that occur through the use of its network, and at

     all relevant times has had a financial interest in, and derived direct financial benefit from, the

     infringing use of its network.” Dkt. 94 ¶ 102.




                                                      2
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 3 of 12 PageID 4088




            On January 21, 2020, BHN moved to dismiss only Plaintiffs’ vicarious infringement

     claim. Dkt. 99. BHN argued that Plaintiffs had failed to plausibly allege that BHN “received

     a direct financial benefit from the alleged infringement.” Dkt. 99 at 1. BHN contended that

     (i) in order to show a “direct financial benefit,” Plaintiffs were required to plead that BHN’s

     “users were drawn to subscribe to BHN’s internet service to infringe Plaintiffs’ copyrights, as

     opposed to being drawn to BHN in order to efficiently access the internet,” id. at 1, 8–10, and

     (ii) Plaintiffs failed to adequately allege such draw, because they were required to but did not

     allege that infringement was “the” draw for BHN’s subscribers—i.e., that they subscribed for

     “the primary purpose of committing infringement.” Id. at 18 & n.7.

            Plaintiffs opposed BHN’s motion, arguing that (i) there are multiple ways to

     demonstrate the direct financial benefit element of vicarious infringement, of which “draw” is

     only one (Dkt. 106 at 11); and (ii) even under the draw theory, “the ‘draw’ of infringement

     need not be the primary, or even a significant, draw”—“it need only be ‘a’ draw.” Id. (quoting

     Arista Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 157 (S.D.N.Y. 2009)).

            On July 8, 2020, this Court granted BHN’s motion to dismiss the vicarious

     infringement claim. The Court held that, to adequately plead the “direct financial benefit”

     element of vicarious liability, Plaintiffs must allege that the availability of infringing content

     “provide[s] the main customer ‘draw’ to the [service].” Dkt. 142 at 9–10 (quoting Adobe Sys.

     Inc. v. Canus Prods., Inc., 173 F. Supp. 2d 1044, 1051 (C.D. Cal. 2001)) (emphasis and

     alterations added in Dkt. 142). The Court acknowledged that other courts—including the Ninth

     Circuit in Ellison v. Robertson, 357 F.3d 1072 (9th Cir. 2004), in an opinion that superseded

     Adobe—had reached the opposite result and held that infringement need not be the primary or



                                                     3
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 4 of 12 PageID 4089




     main draw, but the Court declined to follow these decisions. Dkt. 142 at 9, 15. Because

     Plaintiffs did not plead that “access to infringing content is the main draw to Bright House’s

     service,” the Court granted BHN’s motion to dismiss Plaintiffs’ vicarious infringement claim.

     Id. at 11 (emphasis in original).

                                              ARGUMENT

            Section 1292(b) provides that a district court “shall” certify a non-final order for

     interlocutory appeal when the court finds “that such order involves a controlling question of

     law as to which there is a substantial ground for difference of opinion and that an immediate

     appeal from that order may materially advance the ultimate termination of the litigation.” As

     detailed below, Plaintiffs satisfy each of those elements. Whether a plaintiff asserting a claim

     for vicarious liability for copyright infringement must plead and prove that the availability of

     infringing material was the “primary” draw of infringers to the defendant’s service (i) is a pure

     question of law that controls whether or not Plaintiffs have stated such a claim, (ii) as to which

     multiple courts have reached a different conclusion than did this Court’s Order, and

     (iii) resolution of which now will avoid the risk of two separate trials on the two counts asserted

     in the Amended Complaint. Certification of the Order is therefore warranted.

     I.     The Order Dismissing Plaintiffs’ Claim Based on a Rejection of Their Legal
            Theory Presents a Controlling Question of Law.

            The order dismissing Plaintiffs’ vicarious liability count presents a controlling question

     of pure law, i.e., one that does not involve the “application of settled law to fact” and does not

     require the appellate court to “root[] through the record in search of the facts or of genuine

     issues of fact.” McFarlin, 381 F.3d at 1258 (quoting and citing Ahrenholz v. Bd. of Trs. of the

     Univ. of Ill., 219 F.3d 674, 676 (7th Cir. 2000)).


                                                     4
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 5 of 12 PageID 4090




             First, the Court’s decision concerned not whether Plaintiffs’ factual allegations did or

     did not meet a settled legal standard, but instead what the standard should be: whether a

     plaintiff must plead that infringement was the “primary” draw in order to allege the direct

     financial benefit element of vicarious liability. This is a pure question of law.

             Second, the Court’s resolution of that pure question of law controls the Court’s

     disposition of that claim. The section of the order dismissing the claim is titled “The Court

     Declines to Adopt Plaintiffs’ Theory of Direct Financial Benefit,” and the order explains in

     detail why this Court rejected Plaintiffs’ legal theory of the case and adopted a contrary legal

     framework, which it concludes is “fatal to Plaintiffs’ vicarious liability claim.” Dkt. 142 at 9–

     14. 1   This question of law also is “controlling” because it “‘may contribute to the

     determination, at an early stage, of a wide spectrum of cases.’” Samsung Semiconductor, Inc.

     v. AASI Creditor Liquidating Tr., No. 12-23707-CIV, 2013 WL 704775, at *5 (S.D. Fla. Feb.

     26, 2013) (quoting In re Auto Dealer Servs., Inc., 81 B.R. 94, 96 (M.D. Fla. 1987)). Because

     the Eleventh Circuit has not yet resolved the question of whether a plaintiff asserting a claim

     for vicarious liability for copyright infringement must plead and prove that the availability of

     infringing material was the “primary” draw of infringers to the defendant’s service, resolution

     of this pure question of law would contribute to the determination of other vicarious liability

     cases as well.




     1
       There is little question that the allegations of the Amended Complaint adequately plead the direct
     financial benefit element under the legal standard urged by Plaintiffs and rejected by the Court. BHN’s
     motion to dismiss did not argue otherwise, and another court recently found that substantially identical
     allegations by Plaintiffs in another lawsuit met that legal standard. See Warner Records Inc. v. Charter
     Commc’ns, Inc., No. 1:19-cv-00874-RBJ-MEH, Dkt. 157 (D. Colo. Apr. 15, 2020).



                                                        5
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 6 of 12 PageID 4091




     II.     There is a Substantial Ground for Difference of Opinion Among Courts About
             the Appropriate Legal Theory.

             In order to certify an order for interlocutory review, a district court need not conclude

     that there is a strong possibility that its order is incorrect. Rather, certification is proper so

     long as “there is substantial dispute about the correctness of any of the pure law premises the

     district court actually applied . . . .” McFarlin, 381 F.3d at 1259. Thus, Plaintiffs “can satisfy

     their burden on this element if they can prove that there is a substantial difference of opinion

     between the [district court’s] ruling, and the rulings of other courts.” In re Pac. Forest Prods.

     Corp., 335 B.R. 910, 922–23 (S.D. Fl. 2005); see also United States ex rel. Integra Med

     Analytics LLC v. Providence Health & Servs., No. CV 17-1694 PSG (SSX), 2019 WL

     6973547, at *4 (C.D. Cal. Oct. 8, 2019) (“The Court believes its approach is correct, but

     recognizes that reasonable jurists have used different methods.”); Nelson v. Whirlpool Corp.,

     No. 09-0520-WS-M, 2010 WL 147917, at *1 (S.D. Ala. Jan. 11, 2010) (“Although the Court

     believes it has decided the issue correctly, the existence of contrary decisions from two other

     district judges in this state indicates there is substantial ground for difference of opinion.”); Al

     Maqaleh v. Gates, 620 F. Supp. 2d 51, 55 (D.D.C. 2009) (granting motion for certification for

     interlocutory appeal “although [the] Court believe[d] that its conclusions [were] correct”).

             With respect to the proper standard for a vicarious liability claim, there is obviously

     substantial ground for difference of opinion. As the Court already recognized, multiple courts

     have endorsed a standard contrary to the one this Court adopted, and held that “[t]he essential

     aspect of the ‘direct financial benefit’ inquiry is whether there is a causal relationship between

     the infringing activity and any financial benefit a defendant reaps, regardless of how

     substantial the benefit is.” Dkt. 142 at 9, citing Ellison, 357 F.3d at 1079; see also, e.g., Arista


                                                      6
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 7 of 12 PageID 4092




     Records, 633 F. Supp. 2d at 157 (“[T]he law is clear that to constitute a direct financial benefit,

     the ‘draw’ of infringement need not be the primary, or even a significant, draw—rather, it need

     only be ‘a’ draw.”); Sony Music Entm’t v. Cox Commcn’s, Inc., No. 1:18-cv-00950-LO-JFA,

     ECF 707, at *18 (E.D. Va. June 2, 2020) (“a ‘draw’ need not be substantial[;] the inquiry must

     show a ‘causal relationship between the infringing activity and any financial benefit a

     defendant reaps, regardless of how substantial the benefit is in proportion to a defendant’s

     overall profits’”); Warner Records Inc. v. Charter Commc’ns, Inc., No. 1:19-cv-00874-RBJ-

     MEH, ECF 157, at *5 (D. Colo. Apr. 15, 2020) (“ability to engage in infringing conduct need

     not be the primary draw of defendant’s services, but only a draw”).

            In particular, the principal precedent on which the Order relied—Adobe Systems

     Incorporated. v. Canus Productions, Inc., 173 F. Supp. 2d 1044, 1051 (C.D. Cal. 2001), a

     decision by a district court within the Ninth Circuit—itself was superseded by Ellison, a later

     Ninth Circuit decision that rejected the “main draw” standard. See Ellison, 357 F.3d at 1078–

     79 & n.9.

            Because multiple courts, including the court of appeals for another circuit, have reached

     a contrary result, this prong of the statute is satisfied. See United States v. Philip Morris USA

     Inc., No. 99-2496 (GK), 2004 WL 1514215, at *2 (D.D.C. June 25, 2004) (finding substantial

     ground for difference of opinion where one circuit court opinion conflicted with the district

     court’s ruling, and certifying appeal even though “this Court believes that its analysis is

     correct”).




                                                     7
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 8 of 12 PageID 4093




     III.   Immediate Resolution of the Issue Would Materially Advance the Ultimate
            Termination of the Litigation by Eliminating the Potential for a Second Trial.

             “[I]mmediate appeal would hasten the ultimate disposition of this case,” because

     “consideration now bears the benefit of crystallizing the issues at trial, and, importantly,

     staving off a potential re-trial” if the Eleventh Circuit ultimately reverses the dismissal of

     Plaintiffs’ vicarious liability claim. In re Pac. Forest Prods. Corp., 335 B.R. at 924–25; Perez

     v. Preston, No. 1:14-CV-4122-WBH, 2016 WL 10637099, at *1 (N.D. Ga. Nov. 22, 2016)

     (“[A]n immediate appeal will materially advance the ultimate termination of the litigation

     because . . .there is a good chance that this case will come back for a second round if the

     Eleventh Circuit disagrees with this Court.”).

            Although they involve different legal elements, the dismissed vicarious liability count

     and the remaining contributory liability count concern the same conduct and will turn on

     substantially overlapping evidence. If the Eleventh Circuit does not have the opportunity to

     review the question of the proper standard for a vicarious infringement claim at this juncture,

     it will instead review the dismissal of the vicarious infringement claim for the first time after

     this Court holds a trial on the contributory infringement claim. In the event that the Eleventh

     Circuit adopts the contrary legal theory that Plaintiffs have urged, this Court will need to hold

     a second trial, before a second jury, on substantially overlapping factual issues, concerning the

     same instances of copyright infringement by BHN’s subscribers and supported by much of the

     same evidence and witnesses that will be presented at the trial on contributory liability.

            Certification at this stage would avoid this resource-intensive, inefficient outcome. See

     McFarlin, 381 F.3d at 1259 (holding that this element is satisfied where “resolution of a

     controlling legal question would serve to avoid a trial”). This case concerns numerous parties,


                                                      8
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 9 of 12 PageID 4094




     potential statutory damages of up to $150,000 for each of more than 7,000 works, and will

     require the investment of significant resources by the parties and the Court when it goes to

     trial. The experience in other similar cases suggests trial is likely to take several weeks.

     Resolving this issue now will potentially save significant time and resources later.

                                            CONCLUSION

            For all the foregoing reasons, Plaintiffs respectfully request that this Court certify the

     Order for appellate review pursuant to 28 U.S.C. § 1292(b).




     Date: August 6, 2020                                 /s/ Jonathan M. Sperling ___________
                                                          Jonathan M. Sperling (pro hac vice)
                                                          COVINGTON & BURLING LLP
                                                          The New York Times Building
                                                          620 Eighth Avenue
                                                          New York, NY 10018-1405
                                                          Telephone: (212) 841-1000
                                                          jsperling@cov.com

                                                          Mitchell A. Kamin (pro hac vice)
                                                          Neema T. Sahni (pro hac vice)
                                                          COVINGTON & BURLING LLP
                                                          1999 Avenue of the Stars, Suite 3500
                                                          Los Angeles, CA 90067-4643
                                                          Telephone: (424) 332-4800
                                                          mkamin@cov.com
                                                          nsahni@cov.com

                                                          David C. Banker, Esquire
                                                          Florida Bar No. 0352977
                                                          Bryan D. Hull, Esquire
                                                          Florida Bar No. 020969
                                                          BUSH ROSS, P.A.
                                                          1801 North Highland Avenue
                                                          P.O. Box 3913
                                                          Tampa, FL 33601-3913
                                                          Telephone: (813) 224-9255


                                                    9
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 10 of 12 PageID 4095




                                             dbanker@bushross.com
                                             bhull@bushross.com

                                             Matthew J. Oppenheim (pro hac vice)
                                             Scott A. Zebrak (pro hac vice)
                                             Jeffrey M. Gould (pro hac vice)
                                             Kerry M. Mustico (pro hac vice)
                                             OPPENHEIM + ZEBRAK, LLP
                                             4530 Wisconsin Ave. NW, 5th Floor
                                             Washington, DC 20016
                                             Telephone: (202) 621-9027
                                             matt@oandzlaw.com
                                             scott@oandzlaw.com
                                             jeff@oandzlaw.com
                                             kerry@oandzlaw.com

                                             Attorneys for Plaintiffs




                                        10
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 11 of 12 PageID 4096




                                 RULE 3.01(g) CERTIFICATION

            On August 5, 2020, counsel for Plaintiffs conferred with counsel for BHN in good faith,

     and granted BHN’s request for additional time to consider its position on the motion. On

     August 6, 2020, counsel for BHN notified counsel for Plaintiffs that they oppose the relief

     requested herein.




     Date: August 6, 2020                                /s/ Jonathan M. Sperling ___________
                                                         Jonathan M. Sperling




                                                  11
Case 8:19-cv-00710-MSS-TGW Document 155 Filed 08/06/20 Page 12 of 12 PageID 4097




                                    CERTIFICATE OF SERVICE

            The undersigned hereby certifies that on August 6, 2020 the foregoing was filed

     electronically with the Clerk of Court to be served by operation of the Court’s electronic filing

     system on all counsel of record.



     Date: August 6, 2020                                  /s/ Jonathan M. Sperling ___________
                                                           Jonathan M. Sperling




                                                    12
